Citation Nr: 1546824	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  09-11 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1965 to April 1971.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

A review of the record indicates the Veteran raised claims for service connection for diabetes, peripheral neuropathy of the lower extremities, hyperthyroidism, hearing loss, tinnitus and erectile dysfunction in a July 2015 claim.  These claims have not yet been adjudicated.  As such, these matters are REFERRED to the RO for appropriate action.

The issue of entitlement to service connection for hypertension is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently-diagnosed hypertension was incurred as a result of herbicide exposure or secondary to his currently-diagnosed (but not service-connected) diabetes mellitus.  The Veteran filed a claim for service connection for his diabetes mellitus in July 2015 and, at the time of this decision, the RO had not adjudicated his claim.  Because the Veteran's secondary claim for hypertension is inextricably-intertwined with his July 2015 diabetes mellitus claim, the Board cannot make a merits determination at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (determining that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  Moreover, as detailed below, the Veteran's direct hypertension claim requires additional development.  For these reasons, this matter must be remanded to the AOJ.

The Veteran served in the U.S. Navy aboard the U.S.S. Guide, which was generally stationed off the coast of Vietnam.  He has claimed service connection for hypertension based upon exposure to herbicides.  Although hypertension is not one of the enumerated diseases entitled to presumptive service connection based on exposure to herbicides, the Board must still consider whether the evidence demonstrates that hypertension was actually incurred in service, to include as based on exposure to herbicides. See Combee, 34 F.3d at 1042.

In this regard, the National Personnel Records Center indicated in July 2007 that it was unable to determine whether the Veteran had in-country service in Vietnam, and the Veteran's service department records do not show service on land in Vietnam.  The response from NPRC indicated that the U.S.S. Guide was in the official waters of the Republic of Vietnam from February to April 1967, May to June 1967 and July to September 1967.  

The Veteran stated in January 2008, however, that the U.S.S. Guide patrolled the rivers of Vietnam, including spotlighting at night.   He further stated during the Board hearing in July 2015 that the U.S.S. Guide docked at Baan Kao, at which point he exited the ship and stepped foot on land in Vietnam.  

The RO submitted a request in April 2013 to the Defense Personnel Records Information Retrieval System to corroborate the Veteran's claims that the U.S.S. Guide patrolled the brown waters of Vietnam.  The RO noted in its May 2013 rating decision that a response was still needed.  It is unclear from the record whether the RO ever obtained a response.   

The U.S.S. Guide is listed on the VA's ship list titled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents."  The ship list documents that the U.S.S. Guide sent motorized whaleboats ashore for briefings while in Da Nang Harbor in May 1970 and docked to pier at Cam Ranh Bay in September 1971.  The Veteran's military personnel record, however, does not reflect that he was serving aboard the U.S.S. Guide for these specific periods of time.  It is unclear whether the U.S.S. Guide was in Da Nang Harbor for any other period of time; however, as noted above, NPRC has confirmed the ship was in the official waters of the Republic of Vietnam from February to April 1967, May to June 1967 and July to September 1967.  

VA's duty to assist includes making an attempt to obtain all evidence that is relevant to the Veteran's claim.  The Board will thus remand this matter to the AOJ to obtain any and all evidence relevant to the Veteran's claim, including any information that may be relevant in light of the Federal Circuit's decision in Haas v. Peake and the Court of Appeals for Veterans Claims' decision in Gray v. McDonald.  See Haas v. Peake, 525 F.3d 1168 (2008) (upholding VA's interpretation of the applicable regulations as requiring that a veteran must actually have been present on the landmass or inland waters of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure); Gray v. McDonald, 27 Vet. App. 313 (2015) (holding that VA's designation of Da Nang Harbor as outside the scope of Vietnam's inland waterway system was arbitrary and inconsistent). 

Accordingly, the case is REMANDED for the following action:


1.  Complete all necessary development and adjudicate the Veteran's July 2015 claims, including the claim for diabetes mellitus in its entirety. 

2. Undertake additional appropriate development as necessary for the Veteran's hypertension claim, including, but not limited to, obtaining relevant ship logs or other records that reflect the location of the U.S.S. Guide during the Veteran's period of service aboard the ship and obtaining a response from Defense Personnel Records Information Retrieval System regarding the April 2013 query.  

3.  Following any guidance by VA, the AOJ should determine whether the Veteran's service aboard the U.S.S. Guide is considered service in an inland waterway or whether exposure to Agent Orange is otherwise established in the Veteran's case.

4. After completing the action requested in paragraphs 1-3, schedule the Veteran for a VA examination to determine the nature, extent, and etiology of his currently-diagnosed hypertension. The claims file, to include a copy of this remand, must be made available to the examiner for review in connection with the examination. (Review should include the records obtained pursuant to the development sought in paragraph 1 above.) All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished. The examiner is requested to provide the following opinions: 

a) Whether it is at least as likely as not (i.e., 50 percent probability or greater), that the Veteran's currently-diagnosed hypertension was incurred in or caused by service injury, event, or illness, including any exposure to Agent Orange.  The examiner should address this likelihood without regard to the RO's determination as to whether or not the Veteran was exposed to herbicide agents.

b) Whether it is at least as likely as not (i.e., 50 percent probability or greater), that the Veteran's hypertension was caused or chronically-worsened (i.e., aggravated) by the Veteran's currently-diagnosed diabetes mellitus. If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner should address this likelihood without regard to the RO's determination as to whether or not the Veteran's diabetes mellitus is service-connected. 

5. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence. If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 

